Exhibit 10.3A

 

 

 

--------------------------------------------------------------------------------

 

NPS PHARMACEUTICALS, iNC.
CHANGE IN CONTROL SEVERANCE PAY PLAN


Adopted by the Board of Directors

August 8, 2007























--------------------------------------------------------------------------------



 Introduction. The purpose of the NPS Pharmaceuticals, Inc. Change in Control
Severance Pay Plan (the "Plan") is to provide severance benefits to eligible
employees of NPS Pharmaceuticals, Inc. and its subsidiaries (collectively
"Company") when there has been a "change in control" of the Company resulting in
the eligible employee's job prospects being "materially altered." This Plan
replaces any prior severance policy or other policy or practice under which
severance benefits have been provided to employees of the Company, except as
provided in Section 13 herein. This document constitutes both the written
instrument under which the Plan is maintained and the summary plan description
for the Plan.

 Effective Date. The effective date of the Plan is January 1, 2005.

 Term. The Plan shall be in effect until terminated by the Company.

 ERISA. For Covered Employees in the United States, the Plan is intended to be,
and shall be, administered and maintained as, a welfare benefit plan under the
Employee Retirement Income Security Act of 1974, as amended.

 Employment Standards Act. For Covered Employees in Canada, the Plan is intended
to provide the severance benefits required under the Canadian Employment
Standards Act, as amended from time to time ("Employment Standards Act"). To the
extent that any provisions of the Plan conflict with the Employment Standards
Act, the Employment Standards Act shall govern Covered Employees in Canada.

 Important Terms. The following words and phases shall have the following
respective meanings unless the context clearly indicates otherwise:

6.1    "Administrator" means the Company, acting through its General Counsel, or
such other person appointed by the Board.

6.2    "Base Pay" means the Covered Employee's annual regular straight-time
salary as in effect on the date of termination of employment.

6.3    "Board" means the Board of Directors of the Company.

6.4    "Cause" means (i) an act of material dishonesty by the Covered Employee
in connection with the Covered Employee's responsibilities as an employee, (ii)
the Covered Employee's conviction of, or plea of nolo contendere to, a felony,
(iii) the Covered Employee's gross misconduct in connection with the Covered
Employee's responsibilities as an employee, (iv) the Covered Employee's
violation of the Company's written policies and procedures; or (v) the Covered
Employee's continued failure to perform his or her responsibilities as an
employee after the Covered Employee has received a written demand for such
performance.

6.5    "Change in Control" means (i) a dissolution or liquidation or sale of all
or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation; (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of the Company's common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash, or otherwise; (iv) a strategic corporate event, such as a
merger or acquisition, where the Company is technically the surviving entity,
but which the

Page 2

--------------------------------------------------------------------------------



Board determines in its sole discretion that other elements of a Change in
Control are present, i.e., a substantial change in the management team or
composition of the Board; (v) a transaction which the Board determines in its
sole discretion to constitute a Change in Control of the Company: or (vi) any
other capital reorganization in which more than 50% of the shares of the Company
entitled to vote are exchanged. A Change in Control does not include the
occurrence of an event described in (i), (ii), (iii) or (iv) where the sole
parties to the event are NPS Pharmaceuticals, Inc. and one of its subsidiaries.

6.6    "Company" means NPS Pharmaceuticals, Inc., a Delaware corporation, and
any of its wholly owned subsidiaries and any successor by merger, acquisition,
consolidation or otherwise that assumes the obligations of the Company under the
Plan.

6.7    "Covered Employee" means a regular full-time employee of the Company who
is paid at Grade 9 or above of the Company's Compensation Structure for
Executives and Non-Executives.

6.8    "Full-Time Employee" means those employees whose employment status is
expected to last four consecutive months or longer working 80 percent or more of
the normal possible annual working hours for that position.

6.9    "Determination Period" means the time period, not to exceed twenty-four
(24) months, beginning on the date of the Change in Control.

6.10    "Involuntary Termination" means the Company's termination of employment
of the Covered Employee after a Change in Control other than for Cause.

6.11    "Materially Altered" means without the Covered Employee's written
consent, (i) a material reduction in the Covered Employee's authority, duties or
responsibilities relative to the Covered Employee's authority, duties or
responsibilities in effect prior to such reduction where such reduction was
imposed without Cause, (ii) a material diminution in the Covered Employee's base
compensation, where such reduction was imposed without Cause, or (iii) a
material change in the geographical relocation at which the Covered Employee
must perform his or her duties as an employee of the Company.

6.12    "Plan" means the NPS Pharmaceuticals, Inc. Change in Control Severance
Pay Plan, as set forth in this document, and as hereafter amended from time to
time.

6.13    "Release Period" means the forty-five (45) day period, commencing on the
date of the Covered Employee's Separation from Service, by which he or she must
sign the Release in order to receive a Severance Benefit, as provided in Exhibit
B.

6.14    "Section 409A" means Section 409A of the Internal Revenue Code of 1986,
as amended. This Plan is intended to comply with all of the requirements of
Section 409A and any regulatory, administrative or judicial guidance thereunder
and shall be administered and interpreted in accordance with those requirements.

6.15    "Separation from Service" means separation from Service as defined under
Section 409A.

6.16    "Severance Benefit" means the compensation and other benefits the
Covered Employee will be provided pursuant to Section 8.

Page 3

--------------------------------------------------------------------------------



6.17    "Severance Period" means the time period, not to exceed twenty-four
months, beginning on the date of a Covered Employee's Separation from Service as
a result of an Involuntary Termination or the Covered Employee's job prospects
being Materially Altered as a result of a Change in Control. The Severance
Period for each job classification is set forth on Exhibit A.

6.18    "Short Term Incentive" means the target percentage of the Covered
Employee's Base Salary in the Short Term Incentive Plan as determined by the
Company in effect on the date of termination of employment. It does not include
the short term incentive earned but not paid prior to the Covered Employee's
date of termination.

6.19    "Total Cash Compensation Target" means the Covered Employee's Annual
Base Pay and target Short Term Incentive divided by twelve (12) months and
multiplied by the number of months of the Covered Employee's Severance Period.

 Eligibility for Severance Benefit. An individual is eligible for the Severance
Benefit under the Plan, in the amount set forth in Section 8 and for the
duration set forth in Exhibit A, only if he or she is a Covered Employee on the
effective date of a Change in Control.

 Severance Benefit.

8.1.1    "Termination Following a Change in Control. Except as provided in
Section 13, at any time within the Determination Period for a Covered Employee
following a Change in Control (i) the Covered Employee's job prospects are
Materially Altered followed by the termination of the Covered Employee's
employment in accordance with the notice and cure requirements of this Section
8.1.1, or (ii) the Covered Employee's employment is Involuntarily Terminated,
other than for Cause or death or permanent disability, then the Covered Employee
may be entitled to his or her Severance Benefit under the Plan.

In the instance of the Involuntarily Termination of the Covered Employee, other
than for Cause or death or permanent disability, the Covered Employee shall be
entitled to receive the Severance Benefit described in the remainder of this
Section 8.1 from the Company, provided the Covered Employee signs the Release in
a timely manner as provided in Section 8.2.

In the instance of the Covered Employee's job prospects being Materially
Altered, the Covered Employee must exercise his or her rights under the Plan by
providing the Company with written notice that his or her job prospects have
been Materially Altered within ninety (90) days of the date of such Material
Alteration, upon the notice of which the Company will be provided a period of
thirty (30) days during which it may remedy the condition giving rise to the
Material Alteration of the Covered Employee's job prospects. In such instance,
the Covered Employee's employment with the Company shall terminate following the
expiration of the thirty (30) day cure period without the Company remedying the
condition giving rise to the Material Alteration of the Covered Employee's job
prospects, following which, provided the Covered Employee signs the Release in a
timely manner as provided in Section 8.2, the Covered Employee will receive the
following Severance Benefit from the Company:

8.1.2    "Total Cash Compensation Target. Within 10 days of the completion of
the Release Period, if the Covered Employee has executed and not revoked the
Release as required by Section 8.2 herein and the return of the Company's
property as required by Section 25 herein, the Covered Employee will be paid a
lump sum single payment equal to his or her Total Cash

Page 4

--------------------------------------------------------------------------------



Compensation Target; provided, however, that if the Covered Employee is a
specified employee (as defined under Section 409A) as of his or her date of
Separation from Service and the lump sum single payment equal to his or her
Total Cash Compensation Target is determined to be nonqualified deferred
compensation subject to Section 409A, then such payment shall be made on date
which is the earlier of: (a) the date six months after the Covered Employee's
Separation from Service, or (b) the date of the Covered Employee's death.

8.1.3    "Covered Employees in Canada. For Covered Employees in Canada, the
amount of severance pay for a Covered Employee whose severance pay is governed
by the Employment Standards Act will be the greater of that determined under
Section 8.1.1 or the amount required under the Employment Standards Act.

8.1.4    "Continued Medical Benefits. If Covered Employee, and any spouse and/or
dependents of Covered Employee ("Family Members"), has medical and dental
coverage on the date of Covered Employee's termination of employment under a
group health plan sponsored by the Company, the Company will reimburse Covered
Employee for the total applicable premium cost for medical and dental coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C.
Sections 11611168; 26 U.S.C. Section 4980B(f), as amended, and all applicable
regulations (referred to collectively as "COBRA") for Covered Employee and his
Family Members during the full term of the Severance Period (to the extent COBRA
coverage lasts for the full term); provided, that the Company shall have no
obligation to reimburse Covered Employee for the premium cost of COBRA coverage
beginning on or after the date Covered Employee and his Family Members first
become eligible to obtain comparable benefits from a subsequent employer.

8.1.5    "Stock Option Accelerated Vesting and Extended Exercise Period.
Provisions for acceleration of vesting upon a Change in Control as defined above
may be found in the Company's Employee Stock Option Plans in effect on February
19, 2003 or thereafter, and options previously granted thereunder and then
outstanding. Those Stock Option Plans and Options also provide for an extended
time for exercise of such Options upon an Involuntary Termination initiated by
the Covered Employee or a termination initiated by the Company in either case
upon a Change in Control for Company employees generally and for Covered
Employees in particular. The terms of such stock option plans and grants made
thereunder remain in full force and effect.

8.1.6    "Short Term Incentive Earned Prior to Date of Termination. In the event
that the Covered Employee's date of termination is prior to the date that the
amount of short term incentive earned by employees of the Company for that year
is determined, if any, the Covered Employee will be entitled to receive, in
addition to the Total Cash Compensation Target, a pro rata share of his or her
actual short term incentive target for such year, if any, e.g., if the Covered
Employee's date of termination is July 1, he or she will be entitled to receive
50% of his or her actual short term incentive. Such pro rata short term
incentive payment will be paid according to the terms of the Company's
compensation program in effect for the calendar year in which the Involuntary
Termination of the Covered Employee occurs, but not later than March 15 of the
calendar year after the calendar year of the Separation from Service of the
Covered Employee. The Covered Employee's pro rata share of actual short term
incentive for such year will be paid to the Covered Employee at the same time
that it is paid to employees of the Company generally but not later than March
15 of the calendar year after the calendar year of the Separation from Service
of the Covered Employee, regardless of the Covered Employee's date of
termination of employment.

Page 5

--------------------------------------------------------------------------------



8.1.7    "Additional Limitation. Anything in this Plan to the contrary
notwithstanding, in the event that any compensation, payment or distribution by
the Company to or for the benefit of the Covered Employee, whether paid or
payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (the "Severance Payments"), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986 (the "Code"), the following
provisions shall apply:

If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2) the
total of the Federal, state, and local income and employment taxes payable by
the Covered Employee on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount, the
Covered Employee shall be entitled to the full benefits payable under this Plan.

If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the Severance Payments shall be reduced (but not below zero) to the extent
necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A; (2) cash
payments subject to Section 409A; (3) equity-based payments and acceleration;
and (4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

For the purposes of this Section 8.1.7, "Threshold Amount" shall mean three
times the Covered Employee's "base amount" within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and "Excise Tax" shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Covered Employee
with respect to such excise tax.

8.2    Release. As a condition to receiving Severance Benefits under this Plan,
each Covered Employee will be required to sign a waiver and release of all
claims arising out of the termination of the Covered Employee's employment with
the Company and its subsidiaries and affiliates, substantially in the form set
forth on Exhibit B.

8.3    Vacation and PTO Days. Any unused vacation or personal time off ("PTO")
pay accrued as of a Covered Employee's date of Involuntary Termination will be
paid at the time the Covered Employee receives his or her Total Cash
Compensation Target payment. No Covered Employee may use any accrued but unused
vacation or PTO pay to extend his or her Involuntary Termination date or to
postpone or delay the start of his or her Severance Period.

 Withholding. The Company will withhold from any Severance Benefit all federal,
state, local and other taxes required to be withheld therefrom and any other
required payroll deductions.

 Administration. The Company is the Administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the "named fiduciary" of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to

Page 6

--------------------------------------------------------------------------------



the Plan, and any interpretation by the Administrator of any term or condition
of the Plan, or any related document, will be conclusive and binding on all
persons and be given the maximum possible deference allowed by law. The
Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) the Company's power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan, the authority to take such actions
is subject to the prior approval of the Board.

 Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. The chief executive officer of the
Company will act upon any matters pertaining specifically to the benefit or
eligibility of the Administrator under the Plan.

 Amendment or Termination. The Company reserves the right to amend or modify the
Plan at any time, without advance notice to any Covered Employee, including but
not limited to the Severance Periods set forth on Exhibit A. Notwithstanding the
preceding, no amendment or modification of the Plan shall impair the rights of
any Covered Employee, unless mutually agreed otherwise between the Covered
Employee and the Company, which agreement must be in writing and signed by the
Covered Employee and the Company. The Plan will continue until terminated on at
least three months notice; provided, however, if there are any outstanding
Determination Periods or Severance Periods on the date of termination, then the
Plan will remain in effect until all Severance Benefits have been paid with
respect to any such Determination Periods and Severance Periods. The Company
shall not have the power to terminate the Plan on less than three months notice
without the consent of the affected Covered Employees.

 Severance Agreements for Certain Covered Employees. Certain Covered Employees
have previously entered into written severance agreements with the Company prior
to December 1, 2004. Such Covered Employees will not be entitled to severance
benefits under both the Plan and their written agreements. Within five (5) days
of the Covered Employee's Involuntary Termination, the Covered Employee shall
elect whether he or she will receive benefits under the written severance
agreement or the Plan.

 Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator or his or her designee. If the claim is denied (in full or in
part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also describe any additional information needed
to support the claim. The denial notice will be provided within 90 days after
the claim is received. If special circumstances require an extension of time (up
to 90 days), written notice of the extension will be given within the initial
90-day period.

 Appeal Procedure. If the claimant's claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review pertinent documents and to submit
issues and comments in writing. The Administrator will provide written notice of
his or her decision on review within 60 days after it receives a review request.
If additional time (up to 60 days) is

Page 7

--------------------------------------------------------------------------------



needed to review the request, the claimant (or representative) will be given
written notice of the reason for the delay.

 Source of Payments. All Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan; and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

 Inalienability. In no event may any current or former employee of the Company
or any of its subsidiaries or affiliates sell, transfer, anticipate, assign or
otherwise dispose of any right or interest under the Plan. At no time will any
such right or interest be subject to the claims of creditors nor liable to
attachment, execution or other legal process.

 No Enlargement of Employment Rights. Neither the establishment or maintenance
of the Plan, any amendment of the Plan, nor the making of any benefit payment
hereunder, will be construed to confer upon any individual any right to be
continued as an employee of the Company. The Company expressly reserves the
right to discharge any of its employees, including Covered Employees, at any
time, with or without cause.

 Applicable Law and Choice of Forum. The provisions of the Plan will be
construed, administered and enforced in accordance with ERISA and, to the extent
applicable, the laws of Canada or the State of New Jersey. The Covered Employee
agrees that any action brought under the Plan will be brought in the State of
New Jersey.

 Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

 Headings. Headings in this Plan document are for purposes of reference only and
will not limit or otherwise affect the meaning hereof.

 Indemnification. The Company hereby agrees to indemnify and hold harmless the
officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company by written agreement, by-laws, incorporation documents or state law.

 Breach and Attorneys' Fees. In the event that a Covered Employee breaches the
waiver and release attached as Exhibit B, to the fullest extent permitted by law
(including the Employment Standards Act), the Company shall be entitled to
pursue all legal remedies against the Covered Employee and the Covered Employee
shall be liable to the Company for its reasonable attorneys' fees and costs
incurred in pursuing such legal remedies.

 Representations by the Company. Except as provided in Section 12 above, no
employee, officer, director, or agent of the Company has the authority to alter,
vary, modify, or waive the terms and conditions of the Plan. Except as provided
in Section 13 above, no verbal or

Page 8

--------------------------------------------------------------------------------



written representations that are in addition to or contrary to the terms of the
Plan and its written amendments shall be binding on the Plan, the Administrator
or the Company.

 Return of Company Property. All property of the Company, including but not
limited to keys, credit cards, documents, records, office equipment, computers,
cell phones, etc., must be returned by the Covered Employee to the Company
within five (5) business days of the Covered Employee's Involuntary Termination
in order for the Covered Employee to receive the Severance Benefit.

 Additional Information.

Plan Name:

NPS Pharmaceuticals, Inc. Change in Control
Severance Pay Plan

Plan Sponsor:

NPS Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, NJ 07921
(908) 450-5300

Identification Numbers:

EIN: 87-0439579
PLAN: 501

Plan Year:

Calendar year

Plan Administrator:

NPS Pharmaceuticals, Inc.
Attention: General Counsel

550 Hills Drive, 3rd Floor
Bedminster, New Jersey 07921
(908) 450-5300

Agent for Service of
Legal Process:

NPS Pharmaceuticals, Inc.
Attention: General Counsel
NPS Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, NJ 07921
(908) 450-5300



 Statement of ERISA Rights for U.S. Employees. Under ERISA, Covered Employees
have certain rights and protections:

27.1    You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan's annual report (IRS Form 5500). These documents are available
for your review in the Company's Human Resources Department.

27.2    You may obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator. A reasonable charge may be made
for such copies.

Page 9

--------------------------------------------------------------------------------



27.3    In addition to creating rights for Covered Employees, ERISA imposes
duties upon the people who are responsible for the operation of the Plan. The
people who operate the Plan (called "fiduciaries") have a duty to do so
prudently and in the interests of you and the other Covered Employees. No one,
including the Company or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under the Plan or exercising your rights under ERISA. If your claim for a
severance benefit is denied, in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the denial
of your claim reviewed. (The claim review procedure is explained in Sections 10
and 11 above.)

27.4    Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request materials and do not receive them within 30 days,
you may file suit in a federal court. In such a case, the court may require the
Plan Administrator to provide the materials and to pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator. If you have a claim that
is denied or ignored, in whole or in part, you may file suit in a state or
federal court. If it should happen that you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.

27.5    In any case, the court will decide who will pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds that your claim is frivolous.

27.6    If you have any questions regarding the Plan, please consult the
Company's Human Resources Department. If you have any questions about this
statement or about your rights under ERISA, you may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210.

Page 10

--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE PERIOD FOR EACH JOB CLASSIFICATION





































Page 11

--------------------------------------------------------------------------------

SEVERANCE PERIOD FOR EACH JOB CLASSIFICATION

1. Employees in Grades 9-11: 9 Months Total Cash Compensation Target.

2. Non-Officer Vice Presidents (Tier 5): 12 Months Total Cash Compensation
Target.

3. Officer Level Vice Presidents (Tiers 2-4): 18 Months Total Cash Compensation
Target

4. Chief Executive Officer and Chief Operating Officer: 24 Months Total Cash
Compensation Target









Page 12

--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE AGREEMENT











Page 13

--------------------------------------------------------------------------------

WAIVER AND RELEASE AGREEMENT



For good and valuable consideration (as provided in paragraph 2 below),
____________________ (hereinafter the "Employee"), with the intention of binding
himself or herself and his or her heirs, executors, administrators and assigns,
does hereby release NPS Pharmaceuticals, Inc. and its affiliates and
subsidiaries and their affiliated companies, divisions, subsidiaries,
successors, predecessors and assigns, and their respective present and former
officers, directors, executives, agents, attorneys and employees (collectively
the "Released Parties"), of and from any and all claims, actions, causes of
action, demands, attorneys' fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether now known or unknown, federal or state, which
the Employee, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, against any Released Party
arising out of or in any way connected with the Employee's employment
relationship with the Released Parties, or the termination thereof, up to the
date of this Waiver and Release Agreement ("Release"). Such claims include
without limitation, any claims for severance or vacation or other benefits,
unpaid wages, salary or incentive payment, breach of contract, wrongful
discharge, or employment discrimination under any applicable federal, state or
local statute, provision, order or regulation including, but not limited to, any
claim under the Age Discrimination in Employment Act ("ADEA"). The Employee
specifically waives any and all claims for back pay, front pay, or any other
form of compensation, except as set forth herein.

Notwithstanding the foregoing, the Employee does not waive rights, if any, the
Employee may have to unemployment insurance benefits or workers' compensation
benefits. The Employee does not waive any claims or rights under the ADEA which
may arise from events occurring after the date of this Agreement.

In reliance on the releases and agreements set forth herein and pursuant to the
NPS Pharmaceuticals, Inc. Change in Control Severance Pay Plan ("Plan"), the
Employee shall receive the gross amount of
______________________________________________ ($__________), less applicable
federal and state withholding taxes, in accordance with Section 8.1.1 of the
Plan. The Employee acknowledges that he or she would not be entitled to the
total amount provided herein without signing this Release.

The Employee acknowledges and agrees that neither the Plan nor this Release is
to be construed in any way as an admission of any liability whatsoever by any
Released Party under any federal or state statute or the principles of common
law, any such liability having been expressly denied.

The Employee acknowledges and agrees that he or she has not, with respect to any
transaction or state of facts existing prior to the date of execution of this
Release, filed any complaints, charges or lawsuits against any of the Released
Parties with any governmental agency or any court or tribunal, and that he or
she will not do so at any time hereafter. The parties to this Release understand
that the Employee does not waive any rights or claims that may arise after the
date that this Release is executed.

Page 14

--------------------------------------------------------------------------------



The Employee acknowledges and agrees that it continues to be bound by the
confidentiality provisions of the Employee Agreement Concerning Invention
Assignment, Non-Disclosure and Non-Competition.

In the event that the Employee breaches this Release, to the fullest extent
permitted by law (including the Employment Standards Act), the Company shall be
entitled to pursue all legal remedies against the Employee and the Employee
shall be liable to the Company for its reasonable attorneys' fees and costs
incurred in pursuing such legal remedies.

The Employee acknowledges that he or she has forty-five (45) days, commencing on
the first day after his or her Separation from Service with the Company, to sign
this Release (the "Release Period"), and that, if signed and not subsequently
revoked, this Release becomes effective and enforceable on the first business
day after the Release Period.

The Employee further declares and represents that he or she has carefully read
and fully understands the terms of this Release and the Plan, that he or she has
been given not less than forty-five (45) days, commencing on the date of the
Employee's Separation from Service, to consider this Release and, if applicable,
the statistical data provided to him or her, that he or she has been advised to
seek, and has had the opportunity to seek, the advice and assistance of counsel
with regard to this Release and the terms of the Plan, and that he or she
knowingly and voluntarily, of his or her own free will, without any duress,
being fully informed and after due deliberate thought and action, accepts the
terms of and signs this Release as his or her own free act. In addition, once an
Employee has filed this Release, he or she shall be given an additional period
of seven days during which he or she may revoke the executed Release, even if
this has the effect of extending the seven-day revocation period beyond the
above-referenced 45-day period.

The Employee acknowledges and understands that he or she may revoke a signed
Release at any time within the Release Period by sending a written notice of
revocation to General Counsel, NPS Pharmaceuticals, Inc., 550 Hills Drive, 3rd
Floor,Bedminster, NJ 07921 New Jersey 07054. The Employee further understands
that if he or she revokes this Release, it shall not be effective or enforceable
and he or she will not receive any payments or other benefits provided for in
the Plan. A signed and unrevoked Release shall not become effective or
enforceable until the Release Period has expired, but shall be final and binding
on the next day after the last day of the Release Period.

DATED this ____ day of ______, 200__.

_______________________________________
[Employee]

The foregoing instrument was acknowledged before me this ____ day of _____,
200__, by [Employee].

_______________________________________
NOTARY PUBLIC
Residing at: _______________________

Page 15

--------------------------------------------------------------------------------

